Case 20-03143-KRH       Doc 5    Filed 12/04/20 Entered 12/04/20 16:24:13           Desc Main
                                 Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


  In re: Kandise Nadine Lucas,                                Case No. 20-33177-KRH

                 Debtor,
                                                              Chapter 13

  Amanda Simons,

                 Plaintiff,
  v.                                                 Adv. Pro No. 20-03143-KRH

  Kandise Nadine Lucas,

  Defendant.

   AMENDED CONSENT MOTION TO EXTEND TIME TO FILE RESPONSE TO
              COMPLAINT FILED BY AMANDA SIMONS


         NOW comes Defendant, Kandise Nadine Lucas, (“defendant”) by counsel, and

  represents that Plaintiff, through counsel Todd Ritter, has agreed to the Consent Motion

  to Extend Time to File Response to Plaintiff’s Complaint filed on November 9, 2020 for

  four weeks from the date of December 14, 2020, through and including January 14, 2020.

         WHEREFORE, Kandise Nadine Lucas, Defendant, has been in quarantine due to

  COVID exposure and intends to hire other Counsel, James Wilson, who will seek

  permission as special counsel and substitute for Kimberly A. Chandler, and hereby prays

  that this honorable court enter an order extending time to respond to the Complaint for

  four weeks from December 14, 2020, and for any other relief that is just and proper.

                                               Respectfully submitted,

                                               Kandise Nadine Lucas
  Kimberly A. Chandler, VSB#47897
  Chandler Law Firm
  P.O. Box 17586
  Richmond, Virginia 23226
  804-353-1971
Case 20-03143-KRH      Doc 5    Filed 12/04/20 Entered 12/04/20 16:24:13          Desc Main
                                Document     Page 2 of 2



                                             By: /s/ Kimberly A. Chandler_____
                                             Kimberly A. Chandler VSB 47897
                                                     Counsel for Debtor



                             CERTIFICATE OF MAILING

          I hereby certify that on December 4, 2020, a copy of the foregoing Motion to
  Extend Time to File Response was electronically transmitted and/or mailed to Carl M.
  Bates, the Chapter 13 Trustee, and to Todd M. Ritter, Esquire at Daniels, Williams, tuck
  & Ritter, Counsel for the Plaintiff.


                                             /s/ Kimberly A. Chandler
                                             Kimberly A. Chandler VSB 47897




                                       Service List


  Carl M. Bates,
  Chapter 13 Trustee
  P.O. Box 1819
  Richmond, VA 23218


  Todd M. Ritter, Esquire (VSB # 40020)
  Daniels, Williams, Tuck & Ritter
  11901 Iron Bridge Road
  P.O. Box 3570
  Chester, Virginia 23831
  (804) 748-9803
  (804) 796-2706 (fax)
  tritter@danielswilliamstuckandritter.com




  Kimberly A. Chandler, VSB#47897
  Chandler Law Firm
  P.O. Box 17586
  Richmond, Virginia 23226
  804-353-1971
